Citation Nr: 1325824	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from October 1965 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO denied the Veteran's claim for service connection for bilateral hearing loss.  In March 2010, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in June 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In November 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file.

A review of the paperless, electronic (Virtual VA) claims processing system does not reveal any documents pertinent to the claim on appeal.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that, in a December 2010 statement, the Veteran appears to raise a claim for service connection for a prostate disorder.  Such claim has not been addressed by the RO.  As such, this matter is not properly before the Board, and it is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection is warranted.   

The Veteran asserts that his exposure to loud noise while in service has caused the claimed hearing loss.  Specifically, he asserts that his in-service noise exposure occurred while testing and repairing missile launch equipment as well as an incident in which a piece of equipment exploded in his lab.   In this regard, the Board notes that the Veteran's Form DD-214 shows that he served as a ballistic missile equipment specialist, and that it is highly probable that he was exposed to loud noise in this position.

The Veteran underwent VA audiological evaluations in January 2010 and in May 2011.  Audiometric testing revealed hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  See 38 C.F.R. § 3.385 (2012).  The January 2010 audiologist opined that it was less likely than not that the Veteran's hearing loss was the result of military noise exposure as his discharge examination found his hearing to be within normal limits and the Veteran had reported the onset of hearing loss within the past year.  The Veteran subsequently contested this characterization, stating that he had only realized the severity of his hearing loss after an incident at his work but that he had experienced hearing loss continuously since service.

The Veteran was afforded a second VA audiological evaluation in May 2011.  This audiologist opined that she was unable to resolve the issue of the potential in-service threshold shifts that could be suggestive of military noise injury without resorting to mere speculation as it was not clear what standard of measurement was used in the Veteran's July 1965 service entrance examination.  The Board notes that prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA) and that since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Moreover, the May 2011 examiner did not address the December 2010 private audiology opinion, which found that the high frequency component of the Veteran's hearing loss was consistent with noise-induced hearing changes, but did not specify that this exposure was related to military service as opposed to post-service occupational noise exposure.
Accordingly, and given the other development being accomplished, the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for hearing loss.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.         § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should forward the claims file to the audiologist who provided who evaluated the Veteran in May 2011.  The RO should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(is) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the physician is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

The claims file currently includes outpatient treatment records from the White River Junction VA Medical Center (VAMC) dated through January 2010.  Hence, there exists the possibility that more recent records from this facility may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the White River Junction VAMC (since January 2010), following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In this regard, the Veteran's representative stated that the Veteran was in receipt of such benefits in a November 2011 DRO hearing and the December 2010 private audiology opinion indicated that the Veteran was in receipt of such benefits due to his hearing loss.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2012) with respect to requesting records from Federal facilities. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the White River Junction VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, to the audiologist who provided the May 2011 opinion for an addendum opinion. 

As for current bilateral hearing loss, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service. 

In rendering the requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically consider the Veteran's contentions that he noticed the severity of his hearing loss after a work incident that occurred approximately one year prior to the January 2010 VA examination and that he had experienced hearing loss since service as well as the December 2010 private audiology opinion.  In addition, the examiner should discuss the impact, if any, of the Veteran's post-service occupational noise exposure while working for a construction company as a flagger.

If the audiologist who provided the May 2011 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file.  Then, arrange for the Veteran to undergo another VA examination, by an audiologist or physician at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

In such event, the entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings and testing results (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


